Title: From George Washington to Jeremiah Wadsworth, 19 November 1778
From: Washington, George
To: Wadsworth, Jeremiah


  
    Sir
    Head Quarters Fredericksbg [N.Y.] 19th Novemr 1778
  
I am to desire that you will immediately give order for establishing as large a Magazine of Flour and Salt Meat at Albany as you possibly can without injury to the Army in its Winter Cantonments. I desire that you will also immediately give directions for the establishment of as large a Magazine of Flour as you possibly can between No. 4 and the Coos upon Connecticut River. The thousand Barrels of Salt Meat which you say, in yours of the 17th, is already in that Country and on the way thither will be sufficient in that Quarter as should an expedition be carried on from thence our dependance for Meat must be cheifly upon live Cattle to save carriage. I wish every exertion may be made to establish the Magazines at Albany.
Be pleased to make a report from time to time of your progress, that I may put a stop should the quantity exceed what I think will be the demand: But of which I imagine there is not much danger from your late representations. I am Sir Yr most obt Servt
  
    Go: Washington
  
  
Let this be done with as little stir as possible.
  
